Citation Nr: 1001420	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-40 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
otitis media with bilateral hearing loss, on a schedular 
basis.

2.  Entitlement to an initial compensable rating for right 
otitis media with bilateral hearing loss, on an 
extraschedular basis.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1959 to March 
1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to an initial compensable rating 
for right otitis media on an extraschedular basis, and 
entitlement to service connection for posttraumatic stress 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right otitis media is manifested by bilateral 
hearing loss with pure tone threshold averages and speech 
recognition scores that correspond to no worse than level 
"I" hearing on the right and level "II" hearing on the 
left.


CONCLUSION OF LAW

The criteria for an initial compensable schedular evaluation 
for right otitis media with bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Codes 6100, 6201 (2009).





	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's claim for an initial compensable rating for 
right otitis media arises from his disagreement with the 
initial evaluation following the grant of service connection.  
It has been held that once service connection is granted, the 
claim is substantiated and additional notice is not required.  
Any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A (2002).  VA has associated 
service treatment records, post-service private medical 
records, and VA outpatient records with the claims folder.  
Additionally, the Veteran was afforded multiple VA 
examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of the claim.  


II.  Entitlement to an Initial Compensable Rating for Right 
Otitis Media

Service connection for right otitis media was established by 
a July 2005 rating decision, at which time a 0 percent rating 
was assigned, effective from February 2004.  The Veteran is 
requesting an increased rating.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Because the Veteran is appealing the initial assignment of 
his disability rating, the severity of the disability during 
the entire period from the initial assignment of the 
disability rating to the present is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In arriving at 
the decision in this case, the Board has considered the 
requirements of Fenderson.  

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be 
referenced in detail.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the 
evidence pertinent to the rating criteria and the current 
disability.

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

In its evaluation, the Board shall consider all information 
and lay and medical evidence that is of record.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Veteran is currently rated under Diagnostic Code 6201, 
for chronic nonsuppurative otitis media with effusion of the 
right ear.  See 38 C.F.R. § 4.87.  This diagnostic code 
states the disability should be rated based on hearing 
impairment.  

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by pure tone threshold 
averages, within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum 
of the pure tone thresholds at 1000, 2000, 3000, and 4000 by 
four.  Id.  The pure tone threshold averages and the Maryland 
CNC test scores are given a numeric designation, which are 
then used to determine the current level of disability based 
upon a pre-designated schedule.  Tables VI and VII in 
38 C.F.R. § 4.85.  Under these criteria, the assignment of a 
disability rating is a "mechanical" process of comparing 
the audiometric evaluation to the numeric designations in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).

The Veteran was afforded a VA examination in June 2004.  On 
the authorized audiological evaluation in June 2004, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
25
70
LEFT
10
15
30
70
 

The Veteran's June 2004 VA audiology examination shows a 
right ear pure tone threshold average of 33 decibels with 
speech recognition of 96 percent.  This corresponds to a 
numeric designation of "I."  Table VI in 38 C.F.R. § 4.85.  
Left ear pure tone threshold average was 31 decibels with 
speech recognition of 88 percent.  This corresponds to a 
numeric designation of "II."  Id.  The combined numeric 
designations of "I" and "II" then result in a rating of 0 
percent under Table VII.  38 C.F.R. § 4.85, Table VII.  

The Veteran was also afforded a VA examination in February 
2009.  On the authorized audiological evaluation in February 
2009, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
30
75
LEFT
10
15
35
70
 

The Veteran's February 2009 VA audiology examination shows a 
right ear pure tone threshold average of 34 decibels with 
speech recognition of 96 percent.  This corresponds to a 
numeric designation of "I."  Id.  Left ear pure tone 
threshold average was 33 with speech recognition of 96 
percent.  This corresponds to a numeric designation of "I."  
Id.  The combined numeric designations of "I" and "I" then 
result in a rating of 0 percent under Table VII.  38 C.F.R. 
§ 4.85, Table VII.  

The Board has considered the Veteran's statements regarding 
the severity of his hearing loss and how it has affected his 
daily activities.  However, the Board finds that the most 
probative evidence concerning the level of severity of this 
disorder consists of the audiometric testing results of 
record.  As noted above, disability ratings for hearing 
impairment are to be derived by the mechanical application of 
the Rating Schedule to the numeric designations assigned 
based on audiometric evaluations.  

Even under the most favorable possible interpretation of 
these findings under the regulations, the Veteran's hearing 
loss is at no more than level "I" in the right ear; and 
"II" in the left ear; therefore, a compensable rating is 
not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has also considered whether the Veteran's 
disability should be evaluated under any additional 
Diagnostic Codes for Diseases of the Ear.  However, the 
Veteran was diagnosed with chronic otitis media with effusion 
in February 2009, and as such, the Board finds that the 
Diagnostic Code for chronic nonsuppurative otitis media with 
effusion is appropriate.  See 38 C.F.R. § 4.87, Schedule of 
Ratings - Diseases of the Ear.

In summary, the Board finds that the evidence of record 
preponderates against a compensable initial rating for the 
Veteran's right otitis media, on a schedular basis.  


ORDER

Entitlement to a compensable initial rating for right otitis 
media with bilateral hearing loss, on a schedular basis, is 
denied.


REMAND

The Veteran has stated on multiple occasions that his ear 
disability interferes with his occupation.  During the VA 
examination in June 2004, the Veteran indicated he had the 
greatest difficulty with his ear disability while at work.  
VA outpatient records indicate that in September 2004, the 
Veteran pleaded for a hearing aid due to having significant 
difficulty in his work at a grocery store.  Furthermore, the 
Veteran has a significant history of hospitalizations for 
tympanostomy tube insertions.

Although the RO briefly discussed the Veteran's entitlement 
to an extraschedular rating in a supplemental statement of 
the case from February 2009 utilizing standardized language, 
the Board finds that a more complete adjudication is 
necessary.  The authority to assign extra-schedular ratings 
has been delegated to the Under Secretary for Benefits and 
the Director of the Compensation and Pension Service, and not 
the Board.  The proper course of action is to raise the issue 
and remand it for the proper procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  

The Veteran is also seeking entitlement to service connection 
for posttraumatic stress disorder (PTSD).  Personnel records 
indicate the Veteran is a non-combat Veteran.

When the VA determines that the Veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the Veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the Veteran's testimony or 
statements.  Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

Corroboration of every detail, including the Veteran's 
personal participation is not required; rather the Veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).

The stressor the Veteran described involved witnessing a jeep 
accident that killed a fellow service member, D.M.  Personnel 
records and review of morning reports indicate that the 
Veteran and D.M. both served in Headquarters Company, 1st 
Brigade, 22nd Infantry, 4th Infantry Division.

Although the Veteran's personal involvement in this incident 
has not been verified, the Court has held that corroboration 
of an alleged stressor does not require that there be 
corroboration of every detail, including the Veteran's 
personal participation.  Id.  As such, this stressor has been 
verified.

The medical evidence of record contains diagnoses of PTSD on 
several occasions.  However, the Veteran has not yet been 
afforded a VA examination for PTSD.  Given the VA's duty to 
obtain a VA examination where the evidence indicates that the 
claimed disability may be associated with in-service 
problems, a remand is necessary for further medical 
assessment with a nexus opinion.  See 38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4).



Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder any updated records.

2.  Ask the Veteran to submit evidence 
of interference with employment, such 
as the amount of hours he works and 
time or wages lost due to his service-
connected right otitis media.

3.  Thereafter, consider whether the 
claim for an initial compensable rating 
for right otitis media must be submitted 
to the Director, Compensation and Pension 
Service or the Under Secretary for 
Benefits for extraschedular consideration 
under 38 C.F.R. § 3.321 (b)(1).

4.  Afford the Veteran a VA examination 
for PTSD.  All indicated evaluations 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  

The examiner should clarify the 
Veteran's diagnosis and specifically 
comment on whether the Veteran meets 
the criteria for a diagnosis of PTSD 
consistent with the criteria for a 
diagnosis under the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).

The examiner should express an opinion 
as to whether it is at least as likely 
as not (at least a 50 percent 
probability) that the Veteran has PTSD 
that is based upon the verified in-
service stressor or is related to the 
Veteran's military service.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

5.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


